                                                                                   UNITED STATES DISTRICT COURT
MOTION TO FILE THE CONTRACT UINDER SEAL IS GRANTED.




                                                                                    NORTHERN DISTRICT OF OHIO
                                                                                         EASTERN DIVISION



                                                      THE SHERWIN-WILLIAMS COMPANY                   )       CASE NO. 1:18 CV 01972
                                                                                                     )
                                                                                                     )
                                                                                                     )       JUDGE GAUGHAN
                                                                                                     )
                                                      v.                                             )
                                                                                                     )       PLAINTIFF’S COMBINED MOTION FOR
                                                      PRISTINE COLLISION CENTER,                     )       A DEFAULT JUDGMENT AGAINST
        /s/ Patricia A. Gaughan




                                                      LLC, et. al.                                   )       DEFENDANTS PRISTINE COLLISION
                                                                                                     )       CENTER, LLC AND MARK A. PEREZ,
                                                                                                     )       AND MOTION TO FILE THE CONTRACT
             12/10/18




                                                                                                     )       UNDER SEAL.


                                                             Now comes Plaintiff, pursuant to Civil Rule 55, and hereby moves the Court for a default

                                                      judgment against Defendants Pristine Collision Services, Inc. and Mark A. Perez in the amount

                                                      of $318,795.00. An affidavit establishing the breach of contract and Plaintiff’s damages, as well

                                                      as an account exhibit evidencing Defendants’ sales history, are attached hereto.

                                                             Plaintiff further moves this Court for an order allowing it to file the contract that

                                                      Defendants breached under seal as it is proprietary in nature and its terms constitute trade secrets.

                                                      A concise brief in support of this motion is attached hereto.

                                                                                                               J. BRIAN KENNEY CO., LPA

                                                                                                               ___s/ J. Brian Kenney_________________
                                                                                                               J. Brian Kenney (Ohio #0073994)
                                                                                                               20545 Center Ridge Road, Suite 140
                                                                                                               Rocky River, Ohio 44116
                                                                                                               Tel: 440-607-4975
                                                                                                               Fax: 440-809-8556
                                                                                                               jbkenney@jbkenneylaw.com

                                                                                                               Attorney for Plaintiff
                                                                                                               The Sherwin-Williams Company

                                                                                                         1
